DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered. Applicant has amended claims 1, 10, and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leao (US 2016/0097699) in view of Kemp (US 2017/0242081).
Regarding claim 1: Leao discloses a computer-implemented method (Leao paragraph 0023) comprising: 
accessing, by at least one hardware processor, a failure curve model for an equipment model, the failure curve model being configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure where the “Failure prognosis problems comprising other characteristics such as multiple failure modes, uncertainty in equipment usage, or varying operating conditions can also be addressed by various example embodiments” discloses the use of multiple modes. Paragraph 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions and paragraph 0081 for multiple likelihood models which are further uses of modes); 
generating, by the at least one hardware processor, first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing, by the at least one hardware processor, a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12)
receiving, by the at least one hardware processor from the computing device, user input defining an alert rule for the physical instance of the equipment model, the alert rule comprising at least one condition (Leao paragraph 0044 where the planning actions are a form of an alert rule); 
storing, by the at least one hardware processor, the alert rule in a database in association with the physical instance of the equipment model (Leao paragraph 0044-0046); 
predicting, by the at least one hardware processor, that the at least one condition of the alert rule will be satisfied at a particular point in time based on the failure curve model (Leao paragraph 0027, 0030-0031, 0044-0046) and

Leao does not explicitly disclose receiving, by the at least one hardware processor from a computing device, a user selection of a first failure mode of the plurality of different failure modes, and that in turn the generation of the first analytical data is based on said selection.
Kemp discloses an optimization of service intervals in which multiple failure mode modes are used in scheduling said maintenance (Kemp paragraph 0004, 0008, 0012). Specifically a plurality of mode and effect analysis are performed (Kemp paragraph 0012, 0015-0016) and are based on user selected operating metrics (Kemp claim 15 which are taken to be a determination of modes for failure as each metric is a failure type).
It would have been obvious to one of ordinary skill in the art at the time of filing to include user mode selection, such as that in Kemp, in the invention of Leao in order to accurately assess the correct operational period for each individual unit within a fleet of units so as to maximize their value and minimize losses due to their being taken off-line unexpectedly (Kemp paragraph 0011). 
Regarding Claim 10: Leao discloses a system comprising: 
at least one hardware processor (Leao paragraph 0023); and 
a non-transitory computer-readable medium storing executable instructions (Leao paragraph 0023) that, when executed, cause the at least one processor to perform operations comprising: 
accessing a failure curve model for an equipment model, the failure curve model being configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure modes corresponding to different where the “Failure prognosis problems comprising other characteristics such as multiple failure modes, uncertainty in equipment usage, or varying operating conditions can also be addressed by various example embodiments” discloses the use of multiple modes. Paragraph 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions and paragraph 0081 for multiple likelihood models which are further uses of modes); 
generating first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12)
receiving, by the at least one hardware processor from the computing device, user input defining an alert rule for the physical instance of the equipment model, the alert rule comprising at least one condition (Leao paragraph 0044 where the planning actions are a form of an alert rule); 
storing, by the at least one hardware processor, the alert rule in a database in association with the physical instance of the equipment model (Leao paragraph 0044-0046); 
predicting, by the at least one hardware processor, that the at least one condition of the alert rule will be satisfied at a particular point in time based on the failure curve model (Leao paragraph 0027, 0030-0031, 0044-0046) and

Leao does not explicitly disclose receiving, by the at least one hardware processor from a computing device, a user selection of a first failure mode of the plurality of different failure modes, and that in turn the generation of the first analytical data is based on said selection.
Kemp discloses an optimization of service intervals in which multiple failure mode modes are used in scheduling said maintenance (Kemp paragraph 0004, 0008, 0012). Specifically a plurality of mode and effect analysis are performed (Kemp paragraph 0012, 0015-0016) and are based on user selected operating metrics (Kemp claim 15 which are taken to be a determination of modes for failure as each metric is a failure type).
It would have been obvious to one of ordinary skill in the art at the time of filing to include user mode selection, such as that in Kemp, in the invention of Leao in order to accurately assess the correct operational period for each individual unit within a fleet of units so as to maximize their value and minimize losses due to their being taken off-line unexpectedly (Kemp paragraph 0011). 
Regarding Claim 19: Leao discloses a non-transitory machine-readable storage medium (Leao paragraph 0023), tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising: 
obtaining failure event data for an equipment model, the failure event data identifying a plurality of events in which one or more physical instances of the equipment model suffered a functional failure, the failure event data comprising corresponding failure mode data and corresponding time data for each event in the plurality of events, the failure mode data indicating a specific way in which the one where the “Failure prognosis problems comprising other characteristics such as multiple failure modes, uncertainty in equipment usage, or varying operating conditions can also be addressed by various example embodiments” discloses the use of multiple modes. Paragraph 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions and paragraph 0081 for multiple likelihood models which are further uses of modes); 
training a failure curve model for the equipment model using the failure event data for the equipment model (Leao paragraph 0031), the failure curve model being 45configured to estimate corresponding lifetime failure data for the equipment model for each one of a plurality of different failure modes, the plurality of different failure modes corresponding to different specific ways in which the equipment model is capable of failing, the lifetime failure data indicating a corresponding probability of the equipment model failing in the corresponding specific way of the corresponding failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao paragraph 0031 and 0035 where stored failure rates and lifetime probabilities are these models see also paragraphs 0027, for models of degradation and 0036 for operating point discussions); 
generating first analytical data for a first failure mode of the plurality of failure modes using the failure curve model based on the first failure mode, the first analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the first failure mode (Leao paragraphs 0019, 0030); and 
causing a visualization of the first analytical data to be displayed on a computing device (Leao Fig 7, Figs 10A-12)
where the planning actions are a form of an alert rule); 
storing, by the at least one hardware processor, the alert rule in a database in association with the physical instance of the equipment model (Leao paragraph 0044-0046); 
predicting, by the at least one hardware processor, that the at least one condition of the alert rule will be satisfied at a particular point in time based on the failure curve model (Leao paragraph 0027, 0030-0031, 0044-0046) and
scheduling, by the at least one hardware processor, a maintenance event into an electronic calendar based on the predicting that the at least one condition of the alert rule will be satisfied, the maintenance event being scheduled for a time at or before the particular point in time and indicating a type of maintenance to be performed on the physical instance of the equipment model (Leao paragraph 0044-0046).
Leao does not explicitly disclose receiving, by the at least one hardware processor from a computing device, a user selection of a first failure mode of the plurality of different failure modes, and that in turn the generation of the first analytical data is based on said selection.
Kemp discloses an optimization of service intervals in which multiple failure mode modes are used in scheduling said maintenance (Kemp paragraph 0004, 0008, 0012). Specifically a plurality of mode and effect analysis are performed (Kemp paragraph 0012, 0015-0016) and are based on user selected operating metrics (Kemp claim 15 which are taken to be a determination of modes for failure as each metric is a failure type).
It would have been obvious to one of ordinary skill in the art at the time of filing to include user mode selection, such as that in Kemp, in the invention of Leao in order to accurately assess the correct 
Regarding claims 2, 11 and 20: Leao and Kemp disclose the limitations of claims 1, 10 and 19 as described above. Leao also discloses generating, by the at least one hardware processor, second analytical data for a second failure mode of the plurality of failure modes using the failure curve model based on the second failure mode, the second analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the second failure mode, the second analytical data being different from the first analytical data, and the second failure mode being different from the first failure mode (Leao paragraph 0019 where two models are explicitly disclosed); 
receiving, by the at least one hardware processor from the computing device, user input indicating the second failure mode (Leao paragraph 0019, 0075 where inspection input is user input); and 
causing, by the at least one hardware processor, a visualization of the second analytical data to be displayed on the computing device based on the receiving of the user input indicating the second failure mode (Leao Fig 7, Figs 10A-12)..
Regarding claims 3, 12 and 21: Leao and Kemp disclose the limitations of claims 1, 10 and 19 as described above. Leao also discloses the visualization of the first analytical data comprises a graph indicating corresponding probabilities of failure by the corresponding specific manner of failing of the first failure mode for the lifetime of the physical instance of the equipment model (Leao Fig 7, Figs 10A-12, paragraph 0030). 
Regarding claims 4, 13 and 22: Leao and Kemp disclose the limitations of claims 3, 12 and 19 as described above. Leao also discloses receiving, by the at least one hardware processor, a user selection of a point on a curve of the graph, the curve representing the probabilities of failure (Leao paragraph 0010, 0075 where a selection of probability is made); and 

Regarding claims 5 and 14: Leao and Kemp disclose the limitations of claims 1 and 10 as described above. Leao also discloses receiving, by the at least one hardware processor from the computing device, an indication of a threshold level for a probability of failure for the equipment model (Leao paragraph 0019 where thresholds are explicitly disclosed in probability determinations);
determining, by the at least one hardware processor, an estimated future age of the physical instance of the equipment model at which the physical instance of the equipment model will exceed the threshold level for the probability of failure based on the failure curve model (Leao abstract, paragraph 0019, where RU is remaining life and is therefore a future age as claimed); 
calculating, by the at least one hardware processor, a remaining useful life value for the physical instance of the equipment model based on a difference between the estimated future age of the physical instance of the equipment model and a current age of the physical instance of the equipment model (Leao abstract, paragraph 0019, where RU is remaining life and is therefore a future age as claimed); and 
causing, by the at least one hardware processor, an indication of the remaining useful life value for the physical instance of the equipment model to be displayed on the computing device (Leao Fig 7, Figs 10A-12, paragraph 0030).
Regarding claims 6 and 15: Leao and Kemp disclose the limitations of claims 1 and 10 as described above. Leao also discloses receiving, by the at least one hardware processor from the computing device, an indication of a confidence interval value for the first analytical data (Leao paragraph 0076 where the probability initialization is this confidence level as it is based on likelihood models); and 

wherein the causing the visualization of the first analytical data to be displayed on the computing device comprises causing visual representations of the upper bound and the lower bound to be displayed on the computing device concurrently with the visualization of the first analytical data (Leao paragraph 0076 where cropping is a determination of bounds).
Regarding claims 7 and 16: Leao and Kemp disclose the limitations of claims 1 and 10 as described above. Leao also discloses causing, by the at least one hardware processor, an alert notification to be displayed on the computing device or on another computing device at or before the particular point in time based on the predicting that the at least one condition of the alert rule will be satisfied (Leao paragraph 0063-0064 paragraph 0045 where the allocation of workers is a form of alert as the workers must be notified).
Regarding claims 9 and 18: Leao and Kemp disclose the limitations of claims 1 and 10 as described above. Leao also discloses obtaining, by the at least one hardware processor, failure event data for the equipment model, the failure event data identifying a plurality of events in which one or more physical instances of the equipment model suffered a functional failure, the failure event data comprising corresponding failure mode data and corresponding time data for each event in the plurality of events, the failure mode data indicating a specific manner in which the one or more physical instances of the equipment model failed for the corresponding event, and the time data indicating a time at which the event occurred (Leao paragraph 0031 where the historical failure data is explicitly disclosed paragraph 0026 where failure states are explicitly disclosed as well); and 
training, by the at least one hardware processor, the failure curve model for the equipment model using the failure event data for the equipment model (Leao paragraph 0026, 0027, 0031).

Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, due to the Applicant’s amendment a new 103 rejection has been provide above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896